                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                              CRIMINAL ACTION


VERSUS                                                                15-112-SDD-RLB


KELLIE M. DOMINIQUE

                                            RULING

         This matter is before the Court on the Defendant’s Motion to Vacate Under 28

U.S.C. 2255.1 The Government has filed an Opposition to this motion.2 For the reasons

which follow, the motion shall be denied.

I.       BACKGROUND FACTS

         On July 15, 2015, Defendant was charged in a seven-count Indictment with: Count

One, sex trafficking of a minor; Count Two attempted sex trafficking of a minor; Count

Three, Obstruction of Justice; Counts Four through Seven, use of an interstate facility in

aid of racketeering.3 After substituting retained counsel for court-appointed counsel,4 the

Defendant entered into a plea agreement with the Government.5 Pursuant to the plea

agreement, Defendant pled guilty to a Superseding Bill of Information6 charging her with




1
  Rec. Doc. No. 77.
2
  Rec. Doc. No. 84.
3
  Rec. Doc. No. 1.
4
  Rec. Doc. No. 24.
5
  Rec. Doc. No. 44.
6
  Rec. Doc. No. 39.
50314 
                                                                                Page 1 of 11 
                                                                                             
      
one count of conspiracy to commit sex trafficking of a minor. Plaintiff entered a plea of

guilty to this charge on January 5, 2016.7

         The Defendant’s Pre-Sentence Investigation Report (“PSR”) was filed by the

United States Probation Office (“Probation”) on April 11, 2016.8 In May of 2016,

Defendant’s counsel filed four objections to the PSR,9 which were addressed by

Probation in an Addendum to the PSR.10

         The Defendant appeared for Sentencing on June 30, 2016, where the Court heard

argument and ruled on Defendant’s objections. The Court calculated the Defendant’s

Offense Level at 43 with a Criminal History Category of I, which resulted in a guideline

range of imprisonment of zero to life.11 The Court allowed the Defendant, her counsel,

and the Government to address the Court, and the Court sentenced Defendant to 192

months of imprisonment, a five-year term of supervised release, a $100 special

assessment, and restitution in the amount of $14,535.12 On July 14, 2016, the Defendant

appealed this sentence to the Fifth Circuit,13 and the Fifth Circuit issued a Mandate

dismissing Defendant’s appeal on December 6, 2016.14

         Subsequently, Defendant filed the subject motion to vacate her sentence pursuant

to 28 U.S.C. § 2255 on the ground of “ineffective assistance of counsel – waiver of appeal




7
  Rec. Doc. Nos. 43 & 44.
8
  Rec. Doc. No. 48.
9
  Rec. Doc. No. 84-1.
10
   Rec. Doc. No. 53
11
   Rec. Doc. No. 48.
12
   Rec. Doc. No. 56 & 59.
13
   Rec. Doc. 61.
14
   Rec. Doc. 76.
50314 
                                                                               Page 2 of 11 
                                                                                            
     
rights,”15 and the Government opposes the motion. The Court turns to the applicable law

and analysis of Defendant’s claims.

II.       LAW AND ANALYSIS

          Under 28 U.S.C. § 2255, a federal inmate can file a motion to vacate, set aside, or

correct her sentence if “that sentence was imposed in violation of the Constitution or the

laws of the United states, or that the court was without jurisdiction to impose such a

sentence, or that the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” The Fifth Circuit has explained that, “[r]elief under

28 U.S.C. § 2255 is reserved for transgressions of constitutional rights and for a narrow

range of injuries that could not have been raised in a direct appeal and would, if condoned,

result in a complete miscarriage of justice.” 16

          When a defendant has exhausted the right to appeal, her conviction and sentence

are presumed to be fair and final.17 Accordingly, an issue raised for the first time in a

motion pursuant to 28 U.S.C. § 2255 will be considered only if the Defendant shows

“cause” for her failure to previously raise the issue and “actual prejudice” resulting from

the alleged error.18 Vague or conclusory allegations are insufficient to raise a claim under

28 U.S.C. § 2255.19

          A. Ineffective Assistance of Counsel - Standard

          Ordinarily, a claim of ineffective assistance of counsel may be raised in a motion



15
   Rec. Doc. 77 at 5.
16
   United States v. Acklen, 47 F.3d 739, 741 (5th Cir. 1995).
17
   United States v. Frady, 456 U.S. 152,164 (1982); United States v. Shaid, 937 F.2d 228, 231-32 (5th Cir.
1991)(en banc).
18
   Frady, 456 U.S. at 167-68; Shaid, 937 F.2d at 232.
19
   United States v. Pineda, 988 F.2d 22, 23 (5th Cir. 1993).
50314 
                                                                                             Page 3 of 11 
                                                                                                          
       
under 28 U.S.C. § 2255 because such a claim “cannot be resolved on direct appeal when

the claim has not been raised before the district court since no opportunity existed to

develop the record on the merits of the allegations.”20 A successful claim of ineffective

assistance requires a party show that: (1) “in light of all the circumstances, the identified

acts or omissions [of counsel] were outside the range of professionally competent

assistance,”21 and (2) “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”22

         To prove the first element of the Strickland test, “…the defendant must show that

counsel’s representation fell below an objective standard of reasonableness,” against

“[j]udicial scrutiny of counsel’s performance,” that is, “highly deferential.”23 In Strickland,

the Court noted that “[i]t is all too tempting for a defendant to second-guess counsel’s

assistance after conviction or adverse sentence, and it is all too easy for a court,

examining counsel’s defense after it has proved unsuccessful, to conclude that a

particular act or omission of counsel was unreasonable,” and that a “strong presumption”

exists that an attorney’s performance is “within the wide range of reasonable professional

assistance.”24 Thus, “[a] fair assessment of attorney performance requires that every

effort be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.”25



20
   United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).
21
   Strickland v. Washington, 466 U.S. 668, 690 (1984).
22
   Id. at 694.
23
   Id. at 688-89.
24
   Id. at 689.
25
   Id.
50314 
                                                                                   Page 4 of 11 
                                                                                                
      
         The Court should not simply give an attorney the benefit of the doubt; rather, the

Court should consider the breadth of possible reasons for counsel’s actions.26 Indeed,

the Court must consider whether the attorney’s challenged actions might have been

sensible strategy when undertaken.27 Further, a few isolated shortcomings should not

render the assistance ineffective; rather, the entire course of an attorney’s representation

should be considered.28

         The second prong of the Strickland test requires that “[t]he defendant must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.”29 A defendant must also

show that “the result of the proceeding was fundamentally unfair or unreliable.”30

         B. Defendant’s Satisfaction with Counsel

         Here, Defendant claims that her counsel provided ineffective assistance because

they “failed to attempt to negotiate a Plea Agreement which permitted appeal in the event

defense objections to Guidelines calculations were overruled or rejected by the

sentencing Court.”31 Defendant also claims that she did not knowingly and voluntarily

waive her right to appeal her sentence because “her attorn[eys] never made clear to her

that her plea agreement included a waiver of appeal regarding any and all sentencing

objections.”32 However, Defendant’s claims of ineffective assistance are undermined by


26
   Id. at 421.
27
   See United States v. Bethley, 2013 WL 5517940, at *5 (M.D. La. Oct. 2, 2013); Escamilla v. Stephens,
749 F.3d 380, 388 (5th Cir. 2014)(internal citations omitted).
28
   Kimmelman v. Morrison, 477 U.S. 365, 381 (1986).
29
   Strickland, 466 U.S. at 694.
30
   Lockhart v. Fretwell, 506 U.S. 364, 369 (1993).
31
   Rec. Doc. No. 77 at 5.
32
   Id.
50314 
                                                                                          Page 5 of 11 
                                                                                                       
      
the record in this case, particularly by Defendant’s own, sworn representations to this

Court.

         During her plea colloquy, Defendant affirmed under oath that she believed her

counsel were well-versed in the law and had given her good, sound legal advice.33

Defendant also affirmed that she had no communication problems with her counsel; she

had no complaints about her lawyers; she felt like they had done a good job for her; she

felt like they had her best interests at heart; and, she trusted what they had told her.34

Defendant’s satisfaction with her counsel was also expressed in her signed plea

agreement. On page fourteen of the written agreement, in the section describing

representations by the Defendant, just above Defendant’s signature, Defendant

confirmed that she was, “satisfied with the legal services provided by her counsel and

had no objection to their legal representation.”35

         Defendant was asked by the Court if she reviewed the plea agreement in thorough

detail with her counsel before agreeing to it, and Defendant responded, “Somewhat.”36

Troubled by this response, the Court asked follow-up questions to ensure Defendant had

been adequately assisted in considering the plea agreement.37 The Court accepted the

Defendant’s guilty plea, and one of Defendant’s attorneys, Andrew Belanger, raised this

issue again to the Court to clarify counsel’s efforts in negotiating and explaining the final

plea agreement Defendant accepted.38          Defense counsel clarified that Defendant



33
   Rec. Doc. No. 82 at 5.
34
   Id. at 6.
35
   Rec. Doc. No. 44 at 15.
36
   Rec. Doc. No. 82 at 20.
37
   Id. at 20-21.
38
   Id. at 27-28.
50314 
                                                                                  Page 6 of 11 
                                                                                               
      
participated in the negotiations of the plea agreement “in two-fold: one is with regards to

the factual basis. The factual basis in the record today has been modified pursuant to

[Defendant’s] input, and also to the actual charge that she is pleading guilty to is

something that we have negotiated.”39 Counsel further explained that:

         The original Indictment came with a different plea agreement and a different
         plea offer. And so the United States Attorney through consulting with her
         and through us, has agreed to change the charge to something we think
         more accurately reflects her conduct. So I do think that she has participated
         actively in negotiation to come up with the plea agreement as filed with the
         court.40

         The Court asked Defendant to affirm that Belanger’s account of the plea

negotiations was correct, and Defendant agreed that her plea agreement was “a result of

active communication and active participation by [herself] in negotiation the terms,”41 that

she was “engaged at all points in the process,”42 and she understood what all parties

were agreeing to by the terms of the plea agreement.

         Defendant’s sworn testimony demonstrates that she was happy with her counsel,

happy with the terms of the plea agreement, and she took a large role in negotiating those

terms. Moreover, the effectiveness of Defendant’s counsel is bolstered by this testimony

as the record demonstrates that the United States agreed to charge Defendant with a

less serious offense specifically as the result of negotiations with Defendant through her

counsel. Accordingly, Defendant fails to satisfy the first prong of the Strickland test, and

the Court need not go further.




39
   Id. at 28, lines 11-15.
40
   Id. at 28, lines 16-22.
41
   Id. at 29, lines 6-7.
42
   Id., lines 10-11.
50314 
                                                                                  Page 7 of 11 
                                                                                               
      
         C. Defendant’s Waiver was Knowing and Voluntary

         Curiously, Defendant relies on United States v. Portillo,43 wherein the defendant

entered into a written plea agreement with the Government that included the forfeiture of

appellate rights.44      However, Portillo does not support Defendant’s arguments. The

Portillo court recognized that a legitimate waiver of the right to appeal requires that “the

defendant must know that he had a ‘right to appeal his sentence and that he was giving

up that right.’”45 Nevertheless, the Portillo court found the defendant’s waiver to be valid

despite less obvious factual circumstances than those in the present case.

         The Portillo court determined that the record reflected no misunderstanding by the

defendant concerning the waiver of his right to appeal even though the lower court did

not specifically address the waiver provision of the plea agreement.46 The court held that:

         When the record of the Rule 11 hearing clearly indicates that a defendant
         has read and understands his plea agreement, and that he raised no
         question regarding a waiver-of-appeal provision, the defendant will be held
         to the bargain to which he agreed, regardless of whether the court
         specifically admonished him concerning the waiver of appeal.47

         In the present case, the record demonstrates that the Defendant had more than a

satisfactory understanding of the waiver agreed to both in the written plea agreement and

the Court’s colloquy with the Defendant regarding these rights. At her re-arraignment,

the Court noted that the Defendant was “obviously … well educated” and had no

impairments to her ability to comprehend the proceedings.48 The Court verified that the


43
   United States v. Portillo, 18 F.3d 290 (5th Cir. 1994).
44
   Id. at 292.
45
   Id. (citing United States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992)).
46
   Id.
47
   Id.
48
   Rec. Doc. No. 82 at 5.
50314 
                                                                                 Page 8 of 11 
                                                                                              
      
Defendant knowingly and voluntarily entered her plea, understood the consequences of

her plea, and understood the rights that she was forfeiting by entering the plea.49 The

Court reviewed the plea agreement with the Defendant while the Defendant had a copy

of the agreement in front of her and was aided by her counsel.50 Defendant was advised

by the Court during this hearing that she could “take a break and talk to [her counsel]”

about any questions she may have during the proceeding.51 Throughout the hearing,

Defendant confirmed that she did not have any such questions for her counsel.52

         While reviewing the plea agreement, the Court explained the following to the

Defendant:

         You are waiving some important rights of appeal as a result of this plea
         agreement. You reserve the right to appeal only three situations. and those
         three situations are, if the Court would impose a penalty in excess of the
         statutory maximum. That's the maximum that I have just explained to you a
         few minutes ago. If the Court would impose a sentence above that
         maximum, you could appeal that. Likewise, if the Court imposes a penalty,
         or conviction greater than the sentencing guidelines, either by variance or
         departure, which are two mechanisms to go above the sentencing
         guidelines, you could also appeal that; do you understand?

                                                       ***

         Those are the only appeal rights that you have; do you understand?53

The Defendant responded affirmatively that she understood the appeal rights that she

was waiving and those that she was reserving.54




49
   Id. at 2-3.
50
   Id. at 15.
51
   Id. at 10-11.
52
   Id. at 21.
53
   Id. at 22, line 25 through 23, lines 1-10; 12-13.
54
   Id. at 23.
50314 
                                                                                Page 9 of 11 
                                                                                             
      
         The written plea agreement also clearly set forth the appeal rights Defendant was

waiving and reserving. Page eleven of the plea agreement contains a section captioned

“WAIVERS BY THE DEFENDANT,” which includes a provision titled “Waiver of Appeal

and Collateral Remedies.”55 The waiver-of-appeal provision explains that, by entering

into the plea agreement, the Defendant “…expressly waives the right to appeal her

conviction and sentence…”56 Further, on page fourteen of the plea agreement, there is

a section entitled “REPRESENTATION AND SIGNATURES” that contains the

subsection, “By the Defendant.”57 In this section, Defendant affirmed that she “fully

[understood] the agreement and enter[ed] into it knowingly, voluntarily, and without

reservation.”58

         Accordingly, the Court finds Defendant’s contention that it was “never made clear

to her that her plea agreement included a waiver of appeal regarding any and all

sentencing objections”59 to be utterly without merit. Indeed, the record demonstrates that

the Defendant knowingly and voluntarily, with the competent assistance of counsel,

waived the appellate rights of which she now complains. Defendant’s motion must be

denied.




55
   Rec. Doc. No. 44 at 11.
56
   Id.
57
   Id. at 14.
58
   Id.
59
   Rec. Doc. No. 77 at 5.
50314 
                                                                              Page 10 of 11 
                                                                                            
      
III.       CONCLUSION

           For the reasons set forth above, the Defendant’s Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct a Sentence60 is DENIED.

           IT IS SO ORDERED.

           Signed in Baton Rouge, Louisiana on March 13, 2019.



                                             
                                          S
                                          CHIEF JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




60
     Rec. Doc. No. 77.
50314 
                                                                              Page 11 of 11 
                                                                                            
        
